EXHIBIT 10.3

 

[North Carolina]

 

(COLLATERAL IS OR INCLUDES FIXTURES)

 

DEED OF TRUST, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

 

THIS DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS dated
as of April 29, 2003 is made by THE COLOR WORKS, INC., a North Carolina
corporation (“Grantor”), whose address is c/o Bush Industries, Inc., Mason Drive
Industrial Park, P.O. Box 460, Jamestown, New York 14702, to C. Patrick Crosby,
Jr., Esq., a North Carolina resident, (“Trustee”) whose address is c/o
Kilpatrick Stockton LLP, 1001 West Fourth Street, Winston-Salem, NC 27101-2400,
for the use and benefit of JPMORGAN CHASE BANK, a New York banking corporation,
as administrative agent for the Lenders referred to below (in such capacity,
“Beneficiary”), whose address is 270 Park Avenue, New York, New York 10017.
References to this “Deed of Trust” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, restatements, extensions,
consolidations, substitutions, spreaders and replacements of this instrument.

 

Background

 

A. Bush Industries, Inc. (the “Company”) has entered into that certain Credit
and Guarantee Agreement, dated as of June 26, 1997 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Company, each Foreign Subsidiary Borrower (as defined in
the Credit Agreement) (together with the Company, the “Borrowers”), the several
banks and other financial institutions from time to time parties thereto (the
“Lenders”) and Beneficiary, as amended by a First Amendment, dated as of August
17, 1998, among the Borrowers, the Lenders and Beneficiary, a Second Amendment,
dated as of December 31, 1998, among the Borrowers, the Lenders and the
Beneficiary, a Third Amendment and Consent, dated as of March 31, 1999, among
the Borrowers, the Lenders and Beneficiary, a Fourth Amendment, dated as of
February 29, 2000, among the Borrowers, the Lenders and Beneficiary, a Fifth
Amendment, dated as of May 2, 2000, among the Borrowers, the Lenders and
Beneficiary, a Sixth Amendment, dated as of December 28, 2001, among the
Borrowers, the Lenders and Beneficiary, and a Seventh Amendment, dated as of
February 28, 2003, among the Borrowers, the Lenders and Beneficiary. The terms
of the Credit Agreement are incorporated by reference in this Deed of Trust as
if the terms thereof were fully set forth herein.

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. References in this Deed of Trust to the
“Default Rate” shall mean the interest rate provided for in subsection 6.1(e) of
the Credit Agreement.



--------------------------------------------------------------------------------

B. Grantor is the owner of the parcel(s) of real property described on Schedule
A attached hereto (such real property, together with all of the buildings,
improvements, structures and fixtures now or subsequently located thereon (the
“Improvements”), being collectively referred to as the “Real Estate”).

 

C. Pursuant to the terms and conditions of the Credit Agreement, the Lenders
have agreed to make certain Loans to the Borrowers. The maximum aggregate
principal amount of the Loans outstanding at any one time shall not exceed
$163,000,000.

 

D. Pursuant to the Domestic Subsidiary Guarantee dated as of June 26, 1997 made
by Grantor and certain of the Company’s subsidiaries in favor of Beneficiary for
the benefit of Lenders (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Guarantee”), Grantor has guaranteed
payment of all indebtedness and obligations of the Borrowers under the Credit
Agreement and the other Loan Documents.

 

E. The Borrowers are members of an affiliated group of companies that include
Grantor. Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement.

 

F. The obligations of the Lenders to make the Loans, to issue any Letters of
Credit and to enter into any Hedge Agreements are conditioned upon, among other
things, the execution and delivery by Grantor of this Deed of Trust.

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor agrees that to secure the following (the
“Obligations”):

 

(a) the due and punctual payment and performance by Grantor of any and all of
its obligations and liabilities, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with the Guarantee, including, without
limitation, payment of the unpaid principal of and interest on the Loans, the
Reimbursement Obligations and all other obligations and liabilities of any
Borrower to Beneficiary or the Lenders (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, the Credit Agreement, the Guarantee,
the Notes, the Letters of Credit, the Applications, the other Loan Documents or
any other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to Beneficiary or to the Lenders that are required to

 

2



--------------------------------------------------------------------------------

be paid by any Borrower or the Guarantors pursuant to the terms of the Credit
Agreement, the Guarantee, this Deed of Trust or any other Loan Document);

 

(b) the payment of all other obligations and liabilities of Grantor, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of or in connection
with the Credit Agreement, the Guarantee, this Deed of Trust, any other document
or guaranty securing payment of the Obligations (the “Security Documents”) and
any amendments, supplements, extensions, renewals, restatements, replacements or
modifications of any of the foregoing (the Credit Agreement, the Guarantee, the
Notes, the Letters of Credit, this Deed of Trust and the other Security
Documents and all other documents and instruments from time to time evidencing,
securing or guaranteeing the payment and performance of the Obligations, as any
of the same may be amended, supplemented, extended, renewed, restated, replaced
or modified from time to time, are collectively referred to as the “Loan
Documents”), in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to
Beneficiary or to the Lenders that are required to be paid by such Guarantor
pursuant to the Guarantee or any other Loan Document); and

 

(c) the performance and observance of each obligation, term, covenant and
condition to be performed or observed by Grantor under, in connection with or
pursuant to the provisions of the Credit Agreement, the Notes, the Letters of
Credit, the Guarantee, the Hedge Agreements, this Deed of Trust and any of the
other Security Documents or any of the other Loan Documents to which Grantor is
a party;

 

GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY GRANTS, ASSIGNS, TRANSFERS AND SETS
OVER TO TRUSTEE, IN TRUST WITH POWER OF SALE FOR THE USE AND BENEFIT OF
BENEFICIARY, AND GRANTS BENEFICIARY AND TRUSTEE A SECURITY INTEREST IN:

 

(A) the Real Estate;

 

(B) all the estate, right, title, claim or demand whatsoever of Grantor, in
possession or expectancy, in and to the Real Estate or any part thereof;

 

(C) all right, title and interest of Grantor in, to and under all easements,
rights of way, gores of land, streets, ways, alleys, passages, sewer rights,
waters, water courses, water and riparian rights, development rights, air
rights, mineral rights and all estates, rights, titles, interests, privileges,
licenses, tenements, hereditaments and appurtenances belonging, relating or
appertaining to the Real Estate, and any reversions, remainders, rents, issues,
profits and revenue thereof and all land lying in the bed of any street, road or
avenue, in front of or adjoining the Real Estate to the center line thereof;

 

(D) all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, furnishings and fittings, and all appurtenances and additions thereto
and substitutions or replacements thereof (together with, in each case,
attachments,

 

3



--------------------------------------------------------------------------------

components, parts and accessories) currently owned or subsequently acquired by
Grantor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

 

(E) all right, title and interest of Grantor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Grantor or constructed,
assembled or placed by Grantor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Grantor;

 

(F) all right, title and interest of Grantor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Grantor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of Grantor
in respect of cash and securities deposited thereunder and the right to receive
and collect the revenues, income, rents, issues and profits thereof, together
with all other rents, royalties, issues, profits, revenue, income and other
benefits arising from the use and enjoyment of the Trust Property (as defined
below) (collectively, the “Rents”);

 

(G) all right, title and interest of Grantor in and to all trade names, trade
marks, logos, copyrights, good will and books and records relating to or used in
connection with the operation of the Real Estate or the Equipment or any part
thereof; all general intangibles related to the operation of the Improvements
now existing or hereafter arising;

 

(H) all of Grantor’s interest in, to and under insurance policies now or
subsequently obtained by Grantor relating to the Real Estate or Equipment and
Grantor’s interest in and to all proceeds of any such insurance policies
(including title insurance policies) including the right to collect and receive
such proceeds, subject to the provisions relating to insurance generally set
forth below; and all awards and other compensation,

 

4



--------------------------------------------------------------------------------

including the interest payable thereon and the right to collect and receive the
same, made to the present or any subsequent owner of the Real Estate or
Equipment for the taking by eminent domain, condemnation or otherwise, of all or
any part of the Real Estate or any easement or other right therein;

 

(I) all right, title and interest of Grantor in and to (i) all contracts from
time to time executed by Grantor or any manager or agent on its behalf relating
to the ownership, construction, maintenance, repair, operation, occupancy, sale
or financing of the Real Estate or Equipment or any part thereof and all
agreements or options relating to the purchase or lease of any portion of the
Real Estate or any property which is adjacent or peripheral to the Real Estate,
together with the right to exercise such options and all leases of Equipment,
(ii) all consents, licenses, building permits, certificates of occupancy and
other governmental approvals relating to construction, completion, occupancy,
use or operation of the Real Estate or any part thereof and (iii) all drawings,
plans, specifications and similar or related items relating to the Real Estate;

 

(J) any and all monies now or subsequently on deposit for the payment of real
estate taxes or special assessments against the Real Estate or for the payment
of premiums on insurance policies covering the foregoing property or otherwise
on deposit with or held by Beneficiary as provided in this Deed of Trust; all
capital, operating, reserve or similar accounts held by or on behalf of Grantor
and related to the operation of the Trust Property, whether now existing or
hereafter arising and all monies held in any of the foregoing accounts and any
certificates or instruments related to or evidencing such accounts; and

 

(K) all proceeds, both cash and noncash, of the foregoing;

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Grantor and described in the foregoing clauses (A)
through (E) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A) through (K) are collectively referred to as the
“Trust Property”).

 

TO HAVE AND TO HOLD the Trust Property and the rights and privileges hereby
granted unto Trustee, its successors and assigns for the uses and purposes set
forth, until the Obligations are fully paid and fully performed.

 

Terms and Conditions

 

Grantor further represents, warrants, covenants and agrees with Trustee and
Beneficiary as follows:

 

1. Warranty of Title. Grantor warrants that it has good record title in fee
simple to the Premises and good title to the rest of the Trust Property, subject
only to the matters that are set forth in Schedule B of the title insurance
policy or policies being issued to Beneficiary to insure the lien of this Deed
of Trust and any other lien or encumbrance as permitted by Section 10.5 of the
Credit Agreement (the “Permitted Exceptions”). Grantor shall

 

5



--------------------------------------------------------------------------------

warrant, defend and preserve such title and the lien of this Deed of Trust
against all claims of all persons and entities.

 

2. Payment of Obligations. Grantor shall pay and perform the Obligations at the
times and places and in the manner specified in the Guarantee and the other Loan
Documents.

 

3. Requirements. (a) Grantor shall promptly comply, in all material respects,
with, or cause to be complied with, and conform to all present and future laws,
statutes, codes, ordinances, orders, judgments, decrees, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of each of
the United States of America, any State and any municipality, local government
or other political subdivision thereof and any agency, department, bureau,
board, commission or other instrumentality of any of them, now existing or
subsequently created (collectively, “Governmental Authority”) which has
jurisdiction over the Trust Property and all covenants, restrictions and
conditions now or later of record which may be applicable to any of the Trust
Property, or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or reconstruction of any of the Trust Property,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. All present
and future laws, statutes, codes, ordinances, orders, judgments, decrees, rules,
regulations and requirements of every Governmental Authority applicable to
Grantor or to any of the Trust Property and all covenants, restrictions, and
conditions which now or later may be applicable to any of the Trust Property are
collectively referred to as the “Legal Requirements”.

 

(b) From and after the date of this Deed of Trust, Grantor shall not by act or
omission permit any building or other improvement on any premises not subject to
the lien created by this Deed of Trust to rely on the Premises or any part
thereof or any interest therein to fulfill any Legal Requirement, and Grantor
hereby assigns to Beneficiary any and all rights to give consent for all or any
portion of the Premises or any interest therein to be so used. Grantor shall not
by act or omission impair the integrity of any of the Real Estate as a single
zoning lot separate and apart from all other premises. Grantor represents that
each parcel of the Real Estate constitutes a legally subdivided lot, in
compliance with all subdivision laws and similar Legal Requirements. Any act or
omission by Grantor which would result in a violation of any of the provisions
of this subsection shall be void.

 

4. Payment of Taxes and Other Impositions. (a) Promptly when due, Grantor shall
pay and discharge all taxes of every kind and nature (including, without
limitation, all real and personal property, income, franchise, withholding,
transfer, gains, profits and gross receipts taxes), all charges for any easement
or agreement maintained for the benefit of any of the Trust Property, all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges, vault taxes, and all other public charges
even if unforeseen or extraordinary, imposed upon or assessed against or which
may become a lien on any of the Trust Property, or arising in respect of the
occupancy, use or possession thereof, together with any penalties or interest on
any of the foregoing (all of the foregoing are collectively referred to as the
“Impositions”). Upon request by Beneficiary, Grantor shall deliver to
Beneficiary (i) original or copies of receipted bills and cancelled checks
evidencing payment

 

6



--------------------------------------------------------------------------------

of such Imposition if it is a real estate tax or other public charge and (ii)
evidence acceptable to Beneficiary showing the payment of any other such
Imposition. If by law any Imposition, at Grantor’s option, may be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Grantor may elect to pay such Imposition in such installments and
shall be responsible for the payment of such installments with interest, if any.

 

(b) Nothing herein shall affect any right or remedy of Trustee or Beneficiary
under this Deed of Trust or otherwise, without notice or demand to Grantor, to
pay any Imposition after the date such Imposition shall have become due and to
add to the Obligations guaranteed by Grantor and secured by this Deed of Trust
the amount so paid, together with interest from the time of payment at the
Default Rate. Any sums paid by Trustee or Beneficiary in discharge of any
Impositions shall be (i) a lien on the Premises secured hereby prior to any
right or title to, interest in, or claim upon the Premises subordinate to the
lien of this Deed of Trust, and (ii) payable on demand by Grantor to Trustee or
Beneficiary, as the case may be, together with interest at the Default Rate as
set forth above.

 

(c) Grantor shall have the right before any delinquency occurs to contest or
object in good faith to the amount or validity of any Imposition by appropriate
legal proceedings, but such right shall not be deemed or construed in any way as
relieving, modifying, or extending Grantor’s covenant to pay any such Imposition
at the time and in the manner provided in this Section unless (i) Grantor has
given prior written notice to Beneficiary of Grantor’s intent so to contest or
object to an Imposition, (ii) Grantor shall demonstrate to Beneficiary’s
satisfaction that the legal proceedings shall operate conclusively to prevent
the sale of the Trust Property, or any part thereof, to satisfy such Imposition
prior to final determination of such proceedings and (iii) Grantor shall furnish
a good and sufficient bond or surety as requested by and reasonably satisfactory
to Beneficiary in the amount of the Impositions which are being contested plus
any interest and penalty which may be imposed thereon and which could become a
lien against the Real Estate or any part of the Trust Property.

 

5. Insurance. (a) Grantor shall maintain or cause to be maintained on all of the
Premises:

 

(i) property insurance against loss or damage by fire, lightning, windstorm,
tornado, water damage, flood, earthquake and by such other further risks and
hazards as now are or subsequently may be covered by an “all risk” policy or a
fire policy covering “special” causes of loss. The policy shall include building
ordinance law endorsements and the policy limits shall be automatically
reinstated after each loss, except for flood or earth movement or other coverage
which has an annual aggregate limit of liability.

 

(ii) commercial general liability insurance under a policy including the “broad
form CGL endorsement” (or which incorporates the language of such endorsement),
covering all claims for personal injury, bodily injury or death, subject to
standard exclusions of such policy, or property damage occurring on, in or about
the Premises in an amount not less than $10,000,000 combined single limit with
respect to injury and property damage relating to any one occurrence plus such
excess limits as Beneficiary shall request from time to time;

 

7



--------------------------------------------------------------------------------

(iii) when and to the extent required by Beneficiary, insurance against loss or
damage by any other risk commonly insured against by persons occupying or using
like properties in the locality or localities in which the Real Estate is
situated;

 

(iv) insurance against rent loss, extra expense or business interruption (and/or
soft costs, in the case of new construction), if applicable, in amounts
satisfactory to Beneficiary, but not less than one year’s gross rent or gross
income;

 

(v) boiler and machinery property insurance covering pressure vessels, air
tanks, boilers, machinery, pressure piping, heating, air conditioning and
elevator equipment and escalator equipment, provided the Improvements contain
equipment of such nature, and insurance against rent, extra expense, business
interruption and soft costs, if applicable, arising from any such breakdown, in
such amounts as are reasonably satisfactory to Beneficiary but not less than the
lesser of $1,000,000 or 10% of the value of the Improvements;

 

(vi) if any portion of the Premises are located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, flood insurance in an amount satisfactory to Beneficiary, but
in no event less than the maximum limit of coverage available under the National
Flood Insurance Act of 1968, as amended; and

 

(vii) such other insurance in such amounts as Beneficiary may reasonably request
from time to time.

 

(b) Each insurance policy (other than flood insurance written under the National
Flood Insurance Act of 1968, as amended, in which case to the extent available)
shall (i) provide that it shall not be cancelled, non-renewed or materially
amended without 30-days’ prior written notice to Beneficiary, except, in the
event of cancellation for nonpayment of premium, then without 15-days’ prior
written notice to Beneficiary, and (ii) with respect to all property insurance,
provide for deductibles not to exceed $100,000, contain a “Replacement Cost
Endorsement” without any deduction made for depreciation and with no
co-insurance penalty (or attaching an agreed amount endorsement satisfactory to
Beneficiary), with loss payable solely to Beneficiary (modified, if necessary,
to provide that proceeds in the amount of replacement cost may be retained by
Beneficiary without the obligation to rebuild) as its interest may appear,
without contribution, under a “standard” or “New York” Beneficiary clause
acceptable to Beneficiary and be written by insurance companies having an A.M.
Best Company, Inc. rating of A or higher and a financial size category of not
less than XII, or otherwise as approved by Beneficiary. Liability insurance
policies shall name Beneficiary (and Trustee, if Trustee shall so requires) as
an additional insured and contain a waiver of subrogation against Beneficiary
(and Trustee, if Trustee shall so request); all such policies shall indemnify
and hold Beneficiary harmless from all liability claims occurring on, in or
about the Premises and the adjoining streets, sidewalks and passageways. The
amounts of each insurance policy and the form of each such policy shall at all
times be reasonably satisfactory to Beneficiary. Each policy shall expressly
provide that any proceeds which are payable to Beneficiary shall be paid by
check payable to the order of Beneficiary only and requiring the endorsement of
Beneficiary only. If any required

 

8



--------------------------------------------------------------------------------

insurance shall expire, be withdrawn, become void by breach of any condition
thereof by Grantor or by any lessee of any part of the Trust Property or become
void or unsafe by reason of the failure or impairment of the capital of any
insurer, or if for any other reason whatsoever such insurance shall, in
Beneficiary’s reasonable discretion, become unsatisfactory to Beneficiary,
Grantor shall immediately obtain new or additional insurance satisfactory to
Beneficiary. Grantor shall not take out any separate or additional insurance
which is contributing in the event of loss unless it is properly endorsed and
otherwise satisfactory to Beneficiary in all respects.

 

(c) Grantor shall deliver to Beneficiary an original of each insurance policy
required to be maintained, or a certificate of such insurance acceptable to
Beneficiary, together with a copy of the declaration page for each such policy.
Grantor shall (i) pay as they become due all premiums for such insurance, and
(ii) not later than 15 days prior to the expiration of each policy to be
furnished pursuant to the provisions of this Section, deliver a renewed policy
or policies, or duplicate original or originals thereof, marked “premium paid,”
or accompanied by such other evidence of payment satisfactory to Beneficiary
with standard non-contributory mortgage clauses in favor of and acceptable to
Beneficiary. Upon request of Beneficiary, Grantor shall use best efforts to
cause its insurance underwriter or broker to certify to Beneficiary in writing
that all the requirements of this Deed of Trust governing insurance have been
satisfied

 

(d) If Grantor is in default of its obligations to insure or deliver any such
prepaid policy or policies, then Beneficiary, at its option and without notice,
may effect such insurance from year to year, and pay the premium or premiums
therefor, and Grantor shall pay to Beneficiary on demand such premium or
premiums so paid by Beneficiary with interest from the time of payment at the
Default Rate and the same shall be added to the Obligations guaranteed by
Grantor and secured by this Deed of Trust and shall be collectible in the same
manner as the Obligations guaranteed by Grantor and secured by this Deed of
Trust.

 

(e) Grantor shall increase the amount of property insurance required to equal
100% replacement cost pursuant to the provisions of this Section at the time of
each renewal of each policy (but not later than 12 months from the date of this
Deed of Trust and each successive 12 month period to occur thereafter) by using
the F.W. Dodge Building Index to determine whether there shall have been an
increase in the replacement value since the most recent adjustment and, if there
shall have been such an increase, the amount of insurance required shall be
adjusted accordingly

 

(f) Grantor promptly shall comply with and conform to (i) all provisions of each
such insurance policy, and (ii) all requirements of the insurers applicable to
Grantor or to any of the Trust Property or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration or repair of any of the Trust
Property. Grantor shall not use or permit the use of the Trust Property in any
manner which would permit any insurer to cancel any insurance policy or void
coverage required to be maintained by this Deed of Trust.

 

(g) If the Trust Property, or any part thereof, shall be destroyed or damaged by
fire or any other casualty, whether insured or uninsured, or in the event any
claim is made against Grantor for any personal injury, bodily injury or property
damage incurred on or about

 

9



--------------------------------------------------------------------------------

the Premises, Grantor shall give immediate notice thereof to Beneficiary. If the
Trust Property is damaged by fire or other casualty and the cost to repair such
damage is less than the lesser of (i) 5% of the replacement cost of the
Improvements at the affected Real Estate site and (ii) $100,000, then provided
that no Event of Default shall have occurred and be continuing, Grantor shall
have the right to adjust such loss, and the insurance proceeds relating to such
loss may be paid over to Grantor; provided that Grantor shall, promptly after
any such damage, repair all such damage regardless of whether any insurance
proceeds have been received or whether such proceeds, if received, are
sufficient to pay for the costs of repair. If the Trust Property is damaged by
fire or other casualty, and the cost to repair such damage exceeds the above
limit, or if an Event of Default shall have occurred and be continuing, then
Grantor authorizes and empowers Beneficiary, at Beneficiary’s option and in
Beneficiary’s sole discretion, as attorney-in-fact for Grantor, to make proof of
loss, to adjust and compromise any claim under any insurance policy, to appear
in and prosecute any action arising from any policy, to collect and receive
insurance proceeds and to deduct therefrom Beneficiary’s expenses incurred in
the collection process. Each insurance company concerned is hereby authorized
and directed to make payment for such loss directly to Beneficiary. Beneficiary
shall have the right to require Grantor to repair or restore the Trust Property,
and Grantor hereby designates Beneficiary as its attorney-in-fact for the
purpose of making any election required or permitted under any insurance policy
relating to repair or restoration. The insurance proceeds or any part thereof
received by Beneficiary may be applied by Beneficiary toward reimbursement of
all costs and expenses of Beneficiary in collecting such proceeds, and the
balance, at Beneficiary’s option in its sole and absolute discretion, to the
principal (to the installments in inverse order of maturity, if payable in
installments) and interest due or to become due under the Loans, to fulfill any
other Obligation of Grantor, to the restoration or repair of the property
damaged, or released to Grantor. In the event Beneficiary elects to release such
proceeds to Grantor, Grantor shall be obligated to use such proceeds to restore
or repair the Trust Property. Application by Beneficiary of any insurance
proceeds toward the last maturing installments of principal and interest due or
to become due under the Loans shall not excuse Grantor from making any regularly
scheduled payments due thereunder, nor shall such application extend or reduce
the amount of such payments.

 

(h) In the event of foreclosure of this Deed of Trust or other transfer of title
to the Trust Property, all right, title and interest of Grantor in and to any
insurance policies then in force shall pass to the purchaser or grantee and
Grantor hereby appoints Beneficiary its attorney-in-fact, in Grantor’s name, to
assign and transfer all such policies and proceeds to such purchaser or grantee.

 

(i) Grantor may maintain insurance required under this Deed of Trust by means of
one or more blanket insurance policies maintained by Grantor; provided, however,
that (A) any such policy shall specify, or Grantor shall furnish to Beneficiary
a written statement from the insurer so specifying, the maximum amount of the
total insurance afforded by such blanket policy that is allocated to the
Premises and the other Trust Property and any sublimits in such blanket policy
applicable to the Premises and the other Trust Property, (B) each such blanket
policy shall include an endorsement providing that, in the event of a loss
resulting from an insured peril, insurance proceeds shall be allocated to the
Trust Property in an amount equal

 

10



--------------------------------------------------------------------------------

to the coverages required to be maintained by Grantor as provided above and (C)
the protection afforded under any such blanket policy shall be no less than that
which would have been afforded under a separate policy or policies relating only
to the Trust Property.

 

6. Restrictions on Liens and Encumbrances. Except for the lien of this Deed of
Trust and the Permitted Exceptions, Grantor shall not further mortgage, nor
otherwise encumber the Trust Property nor create or suffer to exist any lien,
charge or encumbrance on the Trust Property, or any part thereof, whether
superior or subordinate to the lien of this Trust and whether recourse or
non-recourse.

 

7. Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Grantor shall not sell, transfer, convey or assign
all or any portion of, or any interest in, the Trust Property.

 

8. Maintenance; No Alteration; Inspection; Utilities. (a) Grantor shall maintain
or cause to be maintained all the Improvements in good condition and repair,
ordinary wear and tear excepted, and shall not commit or suffer any waste of the
Improvements. Grantor shall repair, restore, replace or rebuild promptly any
part of the Premises which may be damaged or destroyed by any casualty
whatsoever, the failure of which could reasonably be expected to result in a
Material Adverse Effect. The Improvements shall not be demolished or materially
altered, nor any material additions built, without the prior written consent of
Beneficiary.

 

(b) Beneficiary and any persons authorized by Beneficiary shall have the right,
with prior notice during normal business hours, to enter and inspect the
Premises and the right to inspect all work done, labor performed and materials
furnished in and about the Improvements and the right to inspect and make copies
of all books, contracts and records of Grantor relating to the Trust Property.

 

(c) Grantor shall pay or cause to be paid when due all utility charges which are
incurred for gas, electricity, water or sewer services furnished to the Premises
and all other assessments or charges of a similar nature, whether public or
private, affecting the Premises or any portion thereof, whether or not such
assessments or charges are liens thereon.

 

9. Condemnation/Eminent Domain. Immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Trust Property, or
any portion thereof, Grantor will notify Beneficiary of the pendency of such
proceedings. Grantor authorizes Beneficiary, at Beneficiary’s option and in
Bendficiary’s sole discretion, as attorney-in-fact for Granro, to commence,
appear in and prosecute, in Beneficiary’s or Grantor’s name, any action or
proceeding relating to any condemnation of the Trust Property, or any portion
thereof, and to settle or compromise any claim in connection with such
condemnation. If Beneficiary elects not to participate in such condemnation
proceeding, then Grantor shall, at its expense, diligently prosecute any such
proceeding and shall consult with Beneficiary, its attorneys and experts and
cooperate with them in any defense of any such proceedings. All awards and
proceeds of condemnation shall be assigned to Beneficiary to be applied in the
same manner as insurance proceeds, as provided above, and Grantor agrees to
execute any such assignments of all such awards as Beneficiary may request.

 

11



--------------------------------------------------------------------------------

10. Restoration. If Beneficiary elects to release funds to Grantor for
restoration of any of the Trust Property, then such restoration shall be
performed only in accordance with the following conditions:

 

(a) prior to the commencement of any restoration, the plans and specifications
for such restoration, and the budgeted costs, shall be submitted to and approved
by Beneficiary;

 

(b) prior to making any advance of restoration funds, Beneficiary shall be
satisfied that the remaining restoration funds are sufficient to complete the
restoration and to pay all related expenses, including interest on the
Obligations and real estate taxes on the Premises, during restoration;

 

(c) at the time of any disbursement of the restoration funds, (A) no Default (as
defined below) shall then exist, (B) no mechanics’ or materialmen’s liens shall
have been filed and remain undischarged, except those discharged by the
disbursement of the requested restoration funds and (C) a satisfactory
bring-down or continuation of title insurance on the Premises shall be delivered
to Beneficiary;

 

(d) disbursements shall be made from time to time in an amount not exceeding the
cost of the work completed since the last disbursement, upon receipt of
satisfactory evidence of the stage of completion and of performance of the work
in a good and workmanlike manner and in accordance with the contracts, plans and
specifications acceptable to Beneficiary;

 

(e) with respect to each advance of restoration funds, Beneficiary may retain
10% of the amount of such advance as a holdback until the restoration is fully
completed;

 

(f) the restoration funds shall bear no interest and may be commingled with
Beneficiary’s other funds;

 

(g) Beneficiary may impose such other conditions as are customarily imposed by
construction lenders; and

 

any restoration funds remaining shall be retained by Beneficiary and may be
applied by Beneficiary, in its sole discretion, to the Obligations in the
inverse order of maturity.

 

11. Leases. (a) Grantor shall not (i) execute an assignment or pledge of any
Lease relating to all or any portion of the Trust Property other than in favor
of Beneficiary, or (ii) except as expressly permitted under the Credit
Agreement, without the prior written consent of Beneficiary, execute or permit
to exist any Lease of any of the Trust Property.

 

(b) As to any Lease consented to by Beneficiary, Grantor shall:

 

(i) promptly perform all of the provisions of the Lease on the part of the
lessor thereunder to be performed;

 

(ii) promptly enforce all of the provisions of the Lease on the part of the
lessee thereunder to be performed;

 

12



--------------------------------------------------------------------------------

(iii) appear in and defend any action or proceeding arising under or in any
manner connected with the Lease or the obligations of Grantor as lessor or of
the lessee thereunder;

 

(iv) exercise, within 5 days after a request by Beneficiary, any right to
request from the lessee a certificate with respect to the status thereof;

 

(v) simultaneously deliver to Beneficiary copies of any notices of default which
Grantor may at any time forward to or receive from the lessee;

 

(vi) promptly deliver to Beneficiary a fully executed counterpart of the Lease;
and

 

(vii) promptly deliver to Beneficiary, upon Beneficiary’s request, an assignment
of the Grantor’s interest under such Lease.

 

(c) Grantor shall deliver to Beneficiary, within 10 days after a request by
Beneficiary, a written statement, certified by Grantor as being true, correct
and complete, containing the names of all lessees and other occupants of the
Trust Property, the terms of all Leases and the spaces occupied and rentals
payable thereunder, and a list of all Leases which are then in default,
including the nature and magnitude of the default; such statement shall be
accompanied by credit information with respect to the lessees and such other
information as Beneficiary may request.

 

(d) All Leases entered into by Grantor after the date hereof, if any, and all
rights of any lessees thereunder shall be subject and subordinate in all
respects to the lien and provisions of this Deed of Trust unless Beneficiary
shall otherwise elect in writing.

 

(e) As to any Lease now in existence or subsequently consented to by
Beneficiary, and except as expressly permitted under the Credit Agreement,
Grantor shall not accept a surrender or terminate, cancel, rescind, supplement,
alter, revise, modify or amend such Lease or permit any such action to be taken
nor shall Grantor accept the payment of rent more than thirty (30) days in
advance of its due date.

 

(f) If any act or omission of Grantor would give any lessee under any Lease the
right, immediately or after lapse of a period of time, to cancel or terminate
such Lease, or to abate or offset against the payment of rent or to claim a
partial or total eviction, such lessee shall not exercise such right until it
has given written notice of such act or omission to Beneficiary and until a
reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice without a remedy being effected.

 

(g) In the event of the enforcement by Beneficiary of any remedy under this Deed
of Trust, the lessee under each Lease shall, if requested by Beneficiary or any
other person succeeding to the interest of Beneficiary as a result of such
enforcement, attorn to Beneficiary or to such person and shall recognize
Beneficiary or such successor in interest as lessor under the Lease without
change in the provisions thereof; provided however, that Beneficiary or such

 

13



--------------------------------------------------------------------------------

successor in interest shall not be: (i) bound by any payment of an installment
of rent or additional rent which may have been made more than 30 days before the
due date of such installment; (ii) bound by any amendment or modification to the
Lease made without the consent of Beneficiary or such successor in interest;
(iii) liable for any previous act or omission of Grantor (or its predecessors in
interest); (iv) responsible for any monies owing by Grantor to the credit of
such lessee or subject to any credits, offsets, claims, counterclaims, demands
or defenses which the lessee may have against Grantor (or its predecessors in
interest); (v) bound by any covenant to undertake or complete any construction
of the Premises or any portion thereof; or (vi) obligated to make any payment to
such lessee other than any security deposit actually delivered to Beneficiary or
such successor in interest. Each lessee or other occupant, upon request by
Beneficiary or such successor in interest, shall execute and deliver an
instrument or instruments confirming such attornment. In addition, Grantor
agrees that each Lease entered into after the date of this Deed of Trust shall
include language to the effect of subsections (d)-(g) of this Section; provided
that the provisions of such subsections shall be self-operative and any failure
of any Lease to include such language shall not impair the binding effect of
such provisions on any lessee under such Lease.

 

12. Further Assurances. To further assure Beneficiary’s and Trustee’s rights
under this Deed of Trust, Grantor agrees upon demand of Beneficiary or Trustee
to do any act or execute any additional documents (including, but not limited
to, security agreements on any personalty included or to be included in the
Trust Property and a separate assignment of each Lease in recordable form) as
may be reasonably required by Beneficiary or Trustee to confirm the lien of this
Deed of Trust and all other rights or benefits conferred on Beneficiary or
Trustee by this Deed of Trust. Grantor, within 5 business days after request,
shall deliver, in form and substance satisfactory to Beneficiary, a written
statement, duly acknowledged, setting forth the amount of the Obligations, and
whether any offsets, claims, counterclaims or defenses exist against the
Obligations and certifying as to such other matters as Beneficiary shall
reasonably request.

 

13. Beneficiary’s Right to Perform. If Grantor fails to perform any of the
covenants or agreements of Grantor, Beneficiary or Trustee, without waiving or
releasing Grantor from any obligation or default under this Deed of Trust, may,
at any time (but shall be under no obligation to) pay or perform the same, and
the amount or cost thereof, with interest at the Default Rate, shall immediately
be due from Grantor to Beneficiary or Trustee (as the case may be) and the same
shall be secured by this Deed of Trust and shall be an encumbrance on the Trust
Property prior to any right, title to, interest in or claim upon the Trust
Property attaching subsequent to the date of this Deed of Trust. No payment or
advance of money by Beneficiary or Trustee under this Section shall be deemed or
construed to cure Grantor’s default or waive any right or remedy of Beneficiary
or Trustee.

 

14. Grantor’s Existence, etc.Grantor shall do all things necessary to preserve
and keep in full force and effect its existence, material franchises, rights and
privileges under the laws of the state in which it was formed and its right to
own property and transact business in each state in which the Real Estate is
located. Grantor represents and warrants that Grantor is a duly organized and
validly existing corporation or general or limited partnership, as the case may
be, in good standing, and this Deed of Trust has been executed by a duly
authorized partner or

 

14



--------------------------------------------------------------------------------

officer thereof, as applicable. This Deed of Trust constitutes the legal, valid
and binding obligation of Grantor, enforceable against Grantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 

15. Materials of Environmental Concern.

 

. (a) Neither Grantor nor, to the best knowledge of Grantor, any other person
has ever caused or permitted any Materials of Environmental Concern to be
released or disposed into the environment or on, under or at the Premises, or
any part thereof, except in compliance with the Legal Requirements of any
Governmental Authority regarding any Materials of Environmental Concern, except
as may otherwise be disclosed in that certain Comprehensive Site Assessment
Report, dated as of August 21, 2000, prepared for Mortgagor by Aquaterra
Engineering, Inc. (the “Environmental Report”), a true and complete copy of
which has been delivered to Mortgagee, and the Premises have never been used
(whether by Grantor or, to the best knowledge of Grantor, by any other person,
including any tenant) as a dump site for Materials of Environmental Concern or
storage (whether permanent or temporary) site for any Materials of Environmental
Concern in violation of any Legal Requirements of any Governmental Authority
regarding any Materials of Environmental Concern.

 

(b) Grantor represents that to the best of Grantor’s knowledge and except as may
otherwise be disclosed in the Environmental Report, (i) upon due inquiry, no
Materials of Environmental Concern are present in the environment at the
Premises as a result of any unpermitted disposal or release, and (ii) neither
the Premises nor any site within the vicinity of the Premises is or has been
adversely affected by any Materials of Environmental Concern or is in violation
of any applicable Legal Requirement of any Governmental Authority regulating,
relating to, or imposing liability or standards of conduct concerning Materials
of Environmental Concern.

 

(c) Grantor shall comply with any and all applicable Legal Requirements
governing the discharge and removal of Materials of Environmental Concern, shall
pay immediately when due the costs of removal of any Materials of Environmental
Concern, and shall keep the Premises free of any lien imposed pursuant to such
Legal Requirements. In the event Grantor fails to do so, after notice to Grantor
and the expiration of the earlier of (i) applicable cure periods hereunder, or
(ii) the cure period permitted under the applicable Legal Requirement,
Beneficiary may declare such failure an Event of Default or cause the Premises
to be freed from the Materials of Environmental Concern and the cost of the
removal with interest at the Default Rate shall immediately be due from Grantor
to Beneficiary and the same shall be added to the Obligations guaranteed by
Grantor and be secured by this Deed of Trust. Grantor further agrees not to
release or dispose of any Materials of Environmental Concern at the Premises,
except for the discharge or removal of Materials of Environmental Concern in
compliance with all Legal Requirements, without the express approval of
Beneficiary, which approval shall not be unreasonably withheld, and any such
release or disposal shall comply with all applicable Legal Requirements and any
conditions established by Beneficiary. In addition, in the event of any notice
by a Governmental Authority of a violation of any Legal Requirement

 

15



--------------------------------------------------------------------------------

concerning any Materials of Environmental Concern at the Premises, upon prior
written notice, (i) Beneficiary shall have the right to conduct an environmental
audit of the Premises and Grantor shall cooperate in the conduct of such
environmental audit, and (ii) Grantor shall give Beneficiary and its agents and
employees access to the Premises to remove Materials of Environmental Concern,
the presence of which violate any applicable Legal Requirement. Except to the
extent that any loss, cost, damage or expense has been occasioned by the willful
misconduct or gross negligence of Beneficiary, Grantor agrees to defend,
indemnify and hold Beneficiary and Trustee free and harmless from and against
all loss, costs, damage and expense (including attorneys’ fees and costs and
consequential damages) Beneficiary or Trustee may sustain in connection with the
Premises by reason of (i) the imposition or recording of a lien by any
Governmental Authority pursuant to any Legal Requirement relating to hazardous
or toxic wastes or substances or the removal thereof (“Environmental Laws”);
(ii) claims of any private parties regarding violations of Environmental Laws;
(iii) costs and expenses (including, without limitation, attorneys’ fees and
fees incidental to the securing of repayment of such costs and expenses)
incurred by Grantor, Beneficiary or Trustee in connection with the removal of
any such lien or in connection with Grantor’s, Beneficiary’s or Trustee’s
compliance with any Environmental Laws; and (iv) the assertion against
Beneficiary or Trustee by any party of any claim in connection with Materials of
Environmental Concern, except to the extent that any loss, cost, damage or
expense has been occasioned by the willful misconduct or gross negligence of
Beneficiary.

 

(d) For the purposes of this Deed of Trust, “Materials of Environmental Concern”
means and includes any hazardous, nuclear, toxic or dangerous waste, substance
or material defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, any so-called
“Superfund” or “Superlien” law, or any other Legal Requirement regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, nuclear, toxic or dangerous waste, substance or material, as now or
at any time in effect.

 

(e) The foregoing indemnification shall be a recourse obligation of Grantor and
shall survive repayment of the Loans, notwithstanding the delivery of any
satisfaction, release or release deed, discharge or deed of reconveyance, the
assignment of this Deed of Trust by Beneficiary or the replacement of Trustee by
a substitute trustee.

 

16. Asbestos. Grantor shall not install or permit to be installed in the
Premises friable asbestos or any substance containing asbestos and deemed
hazardous and not permitted for use by any Legal Requirement respecting such
material, or any other building material deemed to be harmful, hazardous or
injurious by relevant Legal Requirements.

 

17. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (each an “Event of Default”):

 

(a) an Event of Default shall occur under the Credit Agreement;

 

16



--------------------------------------------------------------------------------

(b) a failure to make payment of any other sums required to be paid hereunder or
under the Loan Documents (including, without limitation, any Imposition) within
the period required by specific provision of this Deed of Trust or, if no such
period is so provided, by no later than three days after written notice; or

 

(c) a failure (i) to keep in force the insurance required by this Deed of Trust,
or (ii) to comply with and conform to all provisions and requirements of the
insurance policies and the insurers thereunder which would affect Grantor’s
ability to keep in force the insurance required by this Deed of Trust or to
collect any proceeds therefrom, or (iii) to comply with any other material
provisions of this Deed of Trust regarding insurance; or

 

(d) upon default, five business days after request, in furnishing a statement of
the outstanding amount secured by this Deed of Trust and whether any offset or
defense exists against the Obligations; or

 

(e) upon the actual waste, removal or demolition of, or material alteration to,
any part of the Premises (other than necessary replacements of worn or obsolete
Equipment), or construction of any new Improvements; or

 

(f) upon failure to comply promptly with any Legal Requirement or order or
notice of violation of law or ordinance issued by any Governmental Authority
having jurisdiction over the Premises, which failure could materially and
adversely affect the Trust Property; or

 

(g) if any representation or warranty made by Grantor in this Deed of Trust, any
other Loan Document or any certificate, document or financial or other statement
furnished under or in connection with the Loan Documents shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

 

(h) if the Trust Property, or a substantial portion thereof, is damaged or
destroyed by an uninsured casualty and Grantor does not immediately provide
funds for the restoration of the damage caused by such casualty; or

 

(i) failure of Grantor to duly perform and observe, or a violation or breach of,
any other terms, covenants, provisions or conditions of Sections 6 or 7 of this
Deed of Trust; or

 

(j) any guaranty of payment or performance of any of the Obligations shall cease
for any reason to be in full force and effect or any Guarantor shall so assert
in writing or any default shall occur under any such guaranty or any
representation or warranty made by any Guarantor to or for the benefit of
Beneficiary shall prove to have been incorrect in any material respect on or as
of the date made or deemed made; or

 

(k) a failure of Grantor to duly perform and observe, or a violation or breach
of, any other terms, covenants, provisions or conditions of this Deed of Trust
and the continuation thereof for a 30-day period after notice shall have been
given to Grantor by Beneficiary specifying such default and requiring such
default be remedied; which period may be extended to the extent required (but
not longer than 180 days) if such default is not

 

17



--------------------------------------------------------------------------------

susceptible of cure within 30 days so long as Grantor has commenced to cure such
default within such 30-day period and is thereafter diligently prosecuting such
cure to completion and so long as such delay is not likely to have a material
adverse effect on either the Trust Property or Beneficiary’s rights under this
Deed of Trust; provided, however, any such default that can be cured by the
payment of money shall be promptly cured after notice by Beneficiary.

 

18. Remedies. (a) Upon the occurrence and continuance of any Event of Default,
in addition to any other rights and remedies Beneficiary may have pursuant to
the Loan Documents, or as provided by law, and without limitation, if such event
is an Event of Default specified in clause (i) or (ii) of paragraph 12(f) of the
Credit Agreement with respect to the Company, automatically the Revolving Credit
Commitments and Swing Line Commitments shall immediately terminate and the Loans
(with accrued interest thereon) and all other amounts owing under the Credit
Agreement, this Deed of Trust and any other Loan Documents (including, without
limitation, all Reimbursement Obligations, regardless of whether or not such
Reimbursement Obligations are then due and payable) shall immediately become due
and payable, and if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Beneficiary may, or upon the request of the Required Lenders, the
Beneficiary shall, by notice to the Company declare the Revolving Credit
Commitments and Swing Line Commitments to be terminated forthwith, whereupon the
Revolving Credit Commitments and Swing Line Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Beneficiary
may, or upon the request of the Required Lenders, the Beneficiary shall, by
notice to the Company, declare the Loans (with accrued interest thereon) and all
other amounts owing under the Credit Agreement, this Deed of Trust and any other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as provided above in this Section,
presentment, demand, protest, notice of acceleration, notice of intent to
accelerate and all other notices of any kind are hereby waived. In addition,
upon the occurrence and continuance of any Event of Default, Beneficiary, to the
extent permitted by applicable law, may immediately take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Grantor and in and to the Trust Property, including, but not limited to,
the following actions, each of which may be pursued concurrently or otherwise,
at such time and in such manner as Beneficiary may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Beneficiary:

 

(i) Beneficiary may elect to foreclose under power of sale, in which case it
shall be lawful for, and the duty of, Trustee, upon receipt by Trustee of a
written declaration of default and demand for sale by Beneficiary, to sell (and,
in case of any default of any purchaser, resell) the Trust Property, in whole or
in part or parcels (without regard to the right of any party to a marshalling of
assets, Grantor hereby expressly waiving any such right), such sale in whole or
in part or parcels to be determined by Trustee in his sole discretion (Grantor
hereby expressly consenting thereto), at public venue to the highest bidder for
cash at the door of the Court House then customarily employed for that purpose
in the city where the Real Estate is located, after having given such notice of
hearing as to commencement of foreclosure proceedings and having obtained such
findings or leave of Court as may then be required by law and then having

 

18



--------------------------------------------------------------------------------

given such notice of the time and place of sale and a description of the
property to be sold and by advertisement published as is provided by the laws of
the State of North Carolina then in effect, and by such other methods, if any,
as Beneficiary may deem desirable or as may be required or permitted by
applicable law. The Trustee shall receive the proceeds of such sale and, after
retaining a reasonable commission for his services, if such commission is
customary in the applicable jurisdiction, together with reasonable attorneys
fees incurred by the Trustee in such proceeding, apply such proceeds to the cost
of sale, including, but not limited to, costs of collection, taxes, assessments,
costs of recording, service fees and incidental expenditures, the amount due on
the Note secured hereby and advancements and other sums expended by the
Beneficiary according to the provisions hereof and otherwise as required by the
then existing law relating to foreclosures. If permitted by the then existing
law relating foreclosures, the Trustee may sell and convey the Trust Property
under the power aforesaid, although the Trustee has been, may now be or may
hereafter be attorney or agent or employee of the Beneficiary with respect to
the Obligations or with respect to any matter or business whatsoever. If
permitted by the then existing law relating to foreclosures, Trustee may adjourn
from time to time any sale by him to be made under or by virtue or this Deed of
Trust by announcement at the time and place appointed for such sale or for such
adjourned sale or sales; and, except as otherwise provided by any applicable
provision of law, Trustee, without further notice or publication, except for any
notice or publication as may be required by the then existing law, may make such
sale at the time and place to which the same shall be adjourned.

 

(ii) Beneficiary may, to the extent permitted by applicable law, (A) institute
and maintain an action of judicial foreclosure against all or any part of the
Trust Property, (B) institute and maintain an action on the Obligations, or (C)
take such other action at law or in equity for the enforcement of this Deed of
Trust or any of the Loan Documents as the law may allow. Beneficiary may proceed
in any such action to final judgment and execution thereon for all sums due
hereunder, together with interest thereon at the Default Rate and all costs of
suit, including, without limitation, reasonable attorneys’ fees and
disbursements. Interest at the Default Rate shall be due on any judgment
obtained by Beneficiary from the date of judgment until actual payment is made
of the full amount of the judgment.

 

(iii) Beneficiary may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Trust Property or any other
collateral as security for the Obligations enter into and upon the Trust
Property and each and every part thereof and exclude Grantor and its agents and
employees therefrom without liability for trespass, damage or otherwise (Grantor
hereby agreeing to surrender possession of the Trust Property to Beneficiary
upon demand at any such time) and use, operate, manage, maintain and control the
Trust Property and every part thereof. Following such entry and taking of
possession, Beneficiary shall be entitled, without limitation, (x) to lease all
or any part or parts of the Trust Property for such periods of time and upon
such conditions as Beneficiary may, in its discretion, deem proper, (y) to
enforce, cancel or modify any Lease and (z) generally to execute, do and perform
any other act, deed, matter or thing

 

19



--------------------------------------------------------------------------------

concerning the Trust Property as Beneficiary shall deem appropriate as fully as
Grantor might do.

 

(b) Beneficiary, in any action to foreclose this Deed of Trust in a judicial
procedure or in connection with the exercise of any non-judicial power of sale
by Trustee, shall be entitled to the appointment of a receiver. In case of a
trustee’s sale or foreclosure sale, the Real Estate may be sold, at
Beneficiary’s election, in one parcel or in more than one parcel and Beneficiary
is specifically empowered (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Trust Property
to be held.

 

(c) Upon completion of any sale or sales made by Trustee under or by virtue of
this Deed of Trust and upon satisfaction of any up-set bid period required by
law, Trustee shall execute and deliver to the purchaser or purchasers at such
sale or sales a good and sufficient instrument, or good and sufficient
instruments, conveying, assigning and transferring all estate, right, title and
interest of the Trustee in and to the property and rights sold. Any such sale or
sales made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Grantor in and to the properties and
rights to be sold, and shall be a perpetual bar both at law and in equity, of
Grantor and against any and all persons claiming or who may claim the same, or
any part thereof from, through or under Grantor. The purchaser at any
foreclosure sale hereunder may disaffirm any easement granted or Lease made in
violation of any provision of this Deed of Trust, and may take immediate
possession of the Trust Property free from, and despite the terms of, such grant
of easement or rental or lease agreement.

 

(d) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Deed of Trust, Beneficiary or Trustee shall be
entitled to enjoin such breach and obtain specific performance of any covenant,
agreement, term or condition and Beneficiary and Trustee shall have the right to
invoke any equitable right or remedy as though other remedies were not provided
for in this Deed of Trust.

 

19. Right of Beneficiary to Credit Sale. Upon the occurrence of any sale made
under this Deed of Trust, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Beneficiary may bid for and acquire the Trust Property or any part thereof. In
lieu of paying cash therefor, Beneficiary may make settlement for the purchase
price by crediting upon the Obligations or other sums secured by this Deed of
Trust the net sales price after deducting therefrom the expenses of sale and the
cost of the action and any other sums which Beneficiary is authorized to deduct
under this Deed of Trust. In such event, this Deed of Trust, the Notes, if any,
the Loan Documents and any other documents evidencing expenditures secured
hereby may be presented to the person or persons conducting the sale in order
that the amount so used or applied may be credited upon the Obligations as
having been paid.

 

20. Appointment of Receiver. To the extent permitted by applicable law, if an
Event of Default shall have occurred and be continuing, Beneficiary as a matter
of right and without notice to Grantor, unless otherwise required by applicable
law, and without regard to the

 

20



--------------------------------------------------------------------------------

adequacy or inadequacy of the Trust Property or any other collateral as security
for the Obligations or the interest of Grantor therein, shall have the right to
apply to any court having jurisdiction to appoint a receiver or receivers or
other manager of the Trust Property, and Grantor hereby irrevocably consents to
such appointment and waives notice of any application therefor (except as may be
required by law). Any such receiver or receivers shall have all the usual powers
and duties of receivers in like or similar cases and all the powers and duties
of Beneficiary in case of entry as provided in this Deed of Trust, including,
without limitation and to the extent permitted by law, the right to enter into
leases of all or any part of the Trust Property, and shall continue as such and
exercise all such powers until the date of confirmation of sale of the Trust
Property unless such receivership is sooner terminated.

 

21. Extension, Release, etc. (a) Without affecting the lien or charge of this
Deed of Trust upon any portion of the Trust Property not then or theretofore
released as security for the full amount of the Obligations, Beneficiary may,
from time to time and without notice, agree to (i) release any person liable for
the Obligations, (ii) extend the maturity or alter any of the terms of the
Obligations or any guaranty thereof, (iii) grant other indulgences, (iv) release
or reconvey, or cause to be released or reconveyed at any time at Beneficiary’s
option any parcel, portion or all of the Trust Property, (v) take or release any
other or additional security for any obligation herein mentioned, or (vi) make
compositions or other arrangements with debtors in relation thereto. If at any
time this Deed of Trust shall secure less than all of the principal amount of
the Obligations, it is expressly agreed that any repayments of the principal
amount of the Obligations shall not reduce the amount of the lien created by
this Deed of Trust until the lien amount shall equal the principal amount of the
Obligations outstanding.

 

(b) No recovery of any judgment by Beneficiary and no levy of an execution under
any judgment upon the Trust Property or upon any other property of Grantor shall
affect the lien created by this Deed of Trust or any liens, rights, powers or
remedies of Beneficiary or Trustee hereunder, and such liens, rights, powers and
remedies shall continue unimpaired.

 

(c) If Beneficiary shall have the right to foreclose this Deed of Trust or to
direct the Trustee to exercise its power of sale, Grantor authorizes Beneficiary
at its option to foreclose the lien of this Deed of Trust (or direct the Trustee
to sell the Trust Property, as the case may be) subject to the rights of any
tenants of the Trust Property. The failure to make any such tenants parties
defendant to any such foreclosure proceeding and to foreclose their rights, or
to provide notice to such tenants as required in any statutory procedure
governing a sale of the Trust Property by Trustee, or to terminate such tenant’s
rights in such sale will not be asserted by Grantor as a defense to any
proceeding instituted by Beneficiary to collect the Obligations or to foreclose
the lien created by this Deed of Trust.

 

(d) Unless expressly provided otherwise, in the event that Beneficiary’s
interest in this Deed of Trust and title to the Trust Property or any estate
therein shall become vested in the same person or entity, this Deed of Trust
shall not merge in such title but shall continue as a valid lien on the Trust
Property for the amount secured hereby.

 

22. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Deed of Trust shall constitute a Security Agreement

 

21



--------------------------------------------------------------------------------

within the meaning of the Uniform Commercial Code (the “Code”) of the State of
North Carolina. If an Event of Default shall occur under this Deed of Trust,
then in addition to having any other right or remedy available at law or in
equity, Beneficiary shall have the option of either (i) proceeding under the
Code and exercising such rights and remedies as may be provided to a secured
party by the Code with respect to all or any portion of the Trust Property which
is personal property (including, without limitation, taking possession of and
selling such property) or (ii) treating such property as real property and
proceeding with respect to both the real and personal property constituting the
Trust Property in accordance with Beneficiary’s rights, powers and remedies with
respect to the real property (in which event the default provisions of the Code
shall not apply). If Beneficiary shall elect to proceed under the Code, then ten
days’ notice of sale of the personal property shall be deemed reasonable notice
and the reasonable expenses of retaking, holding, preparing for sale, selling
and the like incurred by Beneficiary shall include, but not be limited to,
attorneys’ fees and legal expenses. At Beneficiary’s request, Grantor shall
assemble the personal property and make it available to Beneficiary at a place
designated by Beneficiary which is reasonably convenient to both parties.

 

(b) Grantor and Beneficiary agree, to the extent permitted by law, that: (i) all
of the goods described within the definition of the word “Equipment” are or are
to become fixtures on the Real Estate; (ii) this Deed of Trust upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a “fixture filing” within the meaning of Sections
9-334 and 9-502 of the Code; (iii) Grantor is the record owner of the Real
Estate; and (iv) the addresses of Grantor and Beneficiary are as set forth on
the first page of this Deed of Trust.

 

(c) Grantor, upon request by Beneficiary from time to time, shall execute,
acknowledge and deliver to Beneficiary one or more separate security agreements,
in form reasonably satisfactory to Beneficiary, covering all or any part of the
Trust Property and will further execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, any financing statement, affidavit,
continuation statement or certificate or other document as Beneficiary may
request in order to perfect, preserve, maintain, continue or extend the security
interest under and the priority of this Deed of Trust and such security
instrument. Grantor further agrees to pay to Beneficiary on demand all
reasonable costs and expenses incurred by Beneficiary in connection with the
preparation, execution, recording, filing and re-filing of any such document and
all reasonable costs and expenses of any record searches for financing
statements Beneficiary shall reasonably require. If Grantor shall fail to
furnish any financing or continuation statement within 10 days after reasonable
request by Beneficiary, then pursuant to the provisions of the Code, Grantor
hereby authorizes Beneficiary, without the signature of Grantor, to execute and
file any such financing and continuation statements. The filing of any financing
or continuation statements in the records relating to personal property or
chattels shall not be construed as in any way impairing the right of Beneficiary
to proceed against any personal property encumbered by this Deed of Trust as
real property, as set forth above.

 

23. Assignment of Rents. Grantor hereby assigns to Trustee, for the benefit of
Beneficiary, the Rents as further security for the payment and performance of
the Obligations, and Grantor grants to Trustee and Beneficiary the right to
enter the Trust Property for the purpose of collecting the same and to let the
Trust Property or any part thereof, and to apply the

 

22



--------------------------------------------------------------------------------

Rents on account of the Obligations. The foregoing assignment and grant is
present and absolute and shall continue in effect until the Obligations is paid
in full, but Beneficiary and Trustee hereby waive the right to enter the Trust
Property for the purpose of collecting the Rents and Grantor shall be entitled
to collect, receive, use and retain the Rents until the occurrence and
continuation of an Event of Default under this Deed of Trust; such right of
Grantor to collect, receive, use and retain the Rents may be revoked by
Beneficiary upon the occurrence of any Event of Default under this Deed of Trust
by giving not less than five days’ written notice of such revocation to Grantor;
in the event such notice is given, Grantor shall pay over to Beneficiary, or to
any receiver appointed to collect the Rents, any lease security deposits, and
shall pay monthly in advance to Beneficiary, or to any such receiver, the fair
and reasonable rental value as determined by Beneficiary for the use and
occupancy of the Trust Property or of such part thereof as may be in the
possession of Grantor or any affiliate of Grantor, and upon default in any such
payment Grantor and any such affiliate will vacate and surrender the possession
of the Trust Property to Beneficiary or to such receiver, and in default thereof
may be evicted by summary proceedings or otherwise. Grantor shall not accept
prepayments of installments of Rent to become due for a period of more than one
month in advance (except for security deposits and estimated payments of
percentage rent, if any).

 

24. Trust Funds. All lease security deposits of the Real Estate shall be treated
as trust funds not to be commingled with any other funds of Grantor. Within 10
days after request by Beneficiary, Grantor shall furnish Beneficiary
satisfactory evidence of compliance with this subsection, together with a
statement of all lease security deposits by lessees and copies of all Leases not
previously delivered to Beneficiary, which statement shall be certified by
Grantor.

 

25. Additional Rights. The holder of any subordinate lien or subordinate deed of
trust on the Trust Property shall have no right to terminate any Lease whether
or not such Lease is subordinate to this Deed of Trust nor shall any holder of
any subordinate lien or subordinate deed of trust join any tenant under any
Lease in any trustee’s sale or action to foreclose the lien or modify, interfere
with, disturb or terminate the rights of any tenant under any Lease. By
recordation of this Deed of Trust all subordinate lienholders and the trustees
and beneficiaries under subordinate deeds of trust are subject to and notified
of this provision, and any action taken by any such lienholder or trustee or
beneficiary contrary to this provision shall be null and void. Upon the
occurrence and continuation of any Event of Default, Beneficiary may, in its
sole discretion and without regard to the adequacy of its security under this
Deed of Trust, apply all or any part of any amounts on deposit with Beneficiary
under this Deed of Trust against all or any part of the Obligations. Any such
application shall not be construed to cure or waive any Default or Event of
Default or invalidate any act taken by Beneficiary on account of such Default or
Event of Default.

 

26. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of subsection 14.2 of the
Credit Agreement to Grantor and to Beneficiary as specified therein

 

27. No Oral Modification. This Deed of Trust may not be amended, supplemented,
terminated orally or otherwise modified except in accordance with the provisions

 

23



--------------------------------------------------------------------------------

of subsection 14.1 of the Credit Agreement. Any agreement made by Grantor and
Beneficiary after the date of this Deed of Trust relating to this Deed of Trust
shall be superior to the rights of the holder of any intervening or subordinate
deed of trust, lien or encumbrance. Trustee’s execution of any written agreement
between Grantor and Beneficiary shall not be required for the effectiveness
thereof as between Grantor and Beneficiary.

 

28. Partial Invalidity. In the event any one or more of the provisions contained
in this Deed of Trust shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Deed of Trust or in
any provisions of the Obligations or Loan Documents, the obligations of Grantor
and of any other obligor under the Obligations or Loan Documents shall be
subject to the limitation that Beneficiary shall not charge, take or receive,
nor shall Grantor or any other obligor be obligated to pay to Beneficiary, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by Beneficiary.

 

29. Grantor’s Waiver of Rights. To the fullest extent permitted by law, Grantor
waives the benefit of all laws now existing or that may subsequently be enacted
providing for (i) any appraisement before sale of any portion of the Trust
Property, (ii) any extension of the time for the enforcement of the collection
of the Obligations or the creation or extension of a period of redemption from
any sale made in collecting such debt and (iii) exemption of the Trust Property
from attachment, levy or sale under execution or exemption from civil process.
To the full extent Grantor may do so, Grantor agrees that Grantor will not at
any time insist upon, plead, claim or take the benefit or advantage of any law
now or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Deed of
Trust before exercising any other remedy granted hereunder and Grantor, for
Grantor and its successors and assigns, and for any and all persons ever
claiming any interest in the Trust Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
secured indebtedness and marshalling in the event of exercise by Trustee or
Beneficiary of the power of sale or other rights hereby created. Grantor further
waives, to the extent permitted by applicable law, all errors and imperfections
in any proceedings instituted by Beneficiary under this Deed of Trust and all
notices of any Event of Default (except as may be provided for under the terms
of this Deed of Trust or the other Loan Documents) or of Beneficiary’s election
to exercise or its actual exercise of any right, remedy or recourse provided for
under this Deed of Trust.

 

30. Remedies Not Exclusive . Beneficiary and Trustee shall be entitled to
enforce payment and performance of the Obligations and to exercise all rights
and powers under this Deed of Trust or under any of the other Loan Documents or
other agreement or any laws now or hereafter in force, notwithstanding some or
all of the Obligations may now or hereafter be otherwise secured, whether by
deed of trust, mortgage, security agreement, pledge, lien, assignment or
otherwise. Neither the acceptance of this Deed of Trust nor its enforcement,
shall prejudice or in any manner affect Beneficiary’s or Trustee’s right to
realize upon or enforce any other security now or hereafter held by Beneficiary
or Trustee, it being agreed that Beneficiary

 

24



--------------------------------------------------------------------------------

and Trustee shall be entitled to enforce this Deed of Trust and any other
security now or hereafter held by Beneficiary or Trustee in such order and
manner as Beneficiary may determine in its absolute discretion. No remedy herein
conferred upon or reserved to Trustee or Beneficiary is intended to be exclusive
of any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute. Every power or remedy
given by any of the Loan Documents to Beneficiary or Trustee or to which either
may otherwise be entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Beneficiary or Trustee,
as the case may be. In no event shall Beneficiary or Trustee, in the exercise of
the remedies provided in this Deed of Trust (including, without limitation, in
connection with the assignment of Rents, or the appointment of a receiver and
the entry of such receiver on to all or any part of the Trust Property), be
deemed a “Beneficiary in possession,” and neither Beneficiary nor Trustee shall
in any way be made liable for any act, either of commission or omission, in
connection with the exercise of such remedies.

 

31. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or (b)
in addition to this Deed of Trust, Beneficiary shall now or hereafter hold or be
the beneficiary of one or more additional mortgages, liens, deeds of trust or
other security (directly or indirectly) for the Obligations upon other property
in the State in which the Premises are located (whether or not such property is
owned by Grantor or by others) or (c) both the circumstances described in
clauses (a) and (b) shall be true, then to the fullest extent permitted by law,
Beneficiary may, at its election, commence or consolidate in a single trustee’s
sale or foreclosure action all trustee’s sale or foreclosure proceedings against
all such collateral securing the Obligations (including the Trust Property),
which action may be brought or consolidated in the courts of, or sale conducted
in, any county in which any of such collateral is located. Grantor acknowledges
that the right to maintain a consolidated trustee’s sale or foreclosure action
is a specific inducement to Beneficiary to extend the Obligations, and Grantor
expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Grantor further agrees that if
Trustee or Beneficiary shall be prosecuting one or more foreclosure or other
proceedings against a portion of the Trust Property or against any collateral
other than the Trust Property, which collateral directly or indirectly secures
the Obligations, or if Beneficiary shall have obtained a judgment of foreclosure
and sale or similar judgment against such collateral (or, in the case of a
trustee’s sale, shall have met the statutory requirements therefor with respect
to such collateral), then, whether or not such proceedings are being maintained
or judgments were obtained in or outside the State in which the Premises are
located, Beneficiary may commence or continue any trustee’s sale or foreclosure
proceedings and exercise its other remedies granted in this Deed of Trust
against all or any part of the Trust Property and Grantor waives any objections
to the commencement or continuation of a foreclosure of this Deed of Trust or
exercise of any other remedies hereunder based on such other proceedings or
judgments, and waives any right to seek to dismiss, stay, remove, transfer or
consolidate either any action under this Deed of Trust or such other proceedings
on such basis. The commencement or continuation of proceedings to sell the Trust
Property in a trustee’s sale, to foreclose this Deed of Trust or the exercise of
any other rights

 

25



--------------------------------------------------------------------------------

hereunder or the recovery of any judgment by Beneficiary or the occurrence of
any sale by the Trustee in any such proceedings shall not prejudice, limit or
preclude Beneficiary’s right to commence or continue one or more trustee’s
sales, foreclosure or other proceedings or obtain a judgment against (or, in the
case of a trustee’s sale, to meet the statutory requirements for, any such sale
of) any other collateral (either in or outside the State in which the Real
Estate is located) which directly or indirectly secures the Obligations, and
Grantor expressly waives any objections to the commencement of, continuation of,
or entry of a judgment in such other sales or proceedings or exercise of any
remedies in such sales or proceedings based upon any action or judgment
connected to this Deed of Trust, and Grantor also waives any right to seek to
dismiss, stay, remove, transfer or consolidate either such other sales or
proceedings or any sale or action under this Deed of Trust on such basis. It is
expressly understood and agreed that to the fullest extent permitted by law,
Beneficiary may, at its election, cause the sale of all collateral which is the
subject of a single trustee’s sale or foreclosure action at either a single sale
or at multiple sales conducted simultaneously and take such other measures as
are appropriate in order to effect the agreement of the parties to dispose of
and administer all collateral securing the Obligations (directly or indirectly)
in the most economical and least time-consuming manner.

 

32. Successors and Assigns. All covenants of Grantor contained in this Deed of
Trust are imposed solely and exclusively for the benefit of Beneficiary and
Trustee and their respective successors and assigns, and no other person or
entity shall have standing to require compliance with such covenants or be
deemed, under any circumstances, to be a beneficiary of such covenants, any or
all of which may be freely waived in whole or in part by Beneficiary or Trustee
at any time if in the sole discretion of either of them such waiver is deemed
advisable. All such covenants of Grantor shall run with the land and bind
Grantor, the successors and assigns of Grantor (and each of them) and all
subsequent owners, encumbrancers and tenants of the Trust Property, and shall
inure to the benefit of Beneficiary, its successors and assigns. Without
limiting the generality of the foregoing, any successor to Trustee appointed by
Beneficiary shall succeed to all rights of Trustee as if such successor had been
originally named as Trustee hereunder. The word “Grantor” shall be construed as
if it read “Grantors” whenever the sense of this Deed of Trust so requires and
if there shall be more than one Grantor, the obligations of the Grantors shall
be joint and several.

 

33. No Waivers, etc. Any failure by Beneficiary to insist upon the strict
performance by Grantor of any of the terms and provisions of this Deed of Trust
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Beneficiary or Trustee, notwithstanding any such failure, shall have the
right thereafter to insist upon the strict performance by Grantor of any and all
of the terms and provisions of this Deed of Trust to be performed by Grantor.
Beneficiary may release, regardless of consideration and without the necessity
for any notice to or consent by the beneficiary of any subordinate deed of trust
or the holder of any subordinate lien on the Trust Property, any part of the
security held for the obligations secured by this Deed of Trust without, as to
the remainder of the security, in anywise impairing or affecting this Deed of
Trust or the priority of this Deed of Trust over any subordinate lien or deed of
trust.

 

34. Governing Law, etc. This Deed of Trust shall be governed by and construed in
accordance with the laws of North Carolina, except that Grantor expressly

 

26



--------------------------------------------------------------------------------

acknowledges that by its terms the Note shall be governed and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of law, and for purposes of consistency, Grantor agrees that in any
in personam proceeding related to this Deed of Trust the rights of the parties
to this Deed of Trust shall also be governed by and construed in accordance with
the laws of the State of New York governing contracts made and to be performed
in that State, without regard to principles of conflict of law.

 

35. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Deed of
Trust shall be used interchangeably in singular or plural form and the word
“Grantor” shall mean “each Grantor or any subsequent owner or owners of the
Trust Property or any part thereof or interest therein,” the word “Beneficiary”
shall mean “Beneficiary or any successor agent for the Lenders,” the word
“Trustee” shall mean “Trustee and any successor trustee hereunder,” the word
“Notes”[or “Guarantee” shall mean “the Notes” “Credit Agreement”, the
“Guarantee” or any other evidence of indebtedness secured by this Deed of
Trust,” the word “person” shall include any individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Trust Property” shall include any
portion of the Trust Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Deed of Trust are for
convenience or reference only and in no way limit or amplify the provisions
hereof.

 

36. Trustee’s Powers and Liabilities.

 

(a) Trustee, by acceptance hereof, covenants faithfully to perform and fulfill
the trusts herein created, being liable, however, only for willful negligence or
misconduct, and hereby waives any statutory fee and agrees to accept reasonable
compensation, in lieu thereof, for any services rendered by Trustee in
accordance with the terms hereof.

 

(b) Trustee, may resign at any time upon giving thirty (30) days’ notice in
writing to Grantor and to Beneficiary.

 

(c) Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, inability to act of Trustee, or absence from the State of North Carolina of
Trustee, or in its sole discretion for any reason whatsoever Beneficiary,
without notice and without specifying the reason therefor and without applying
to any court, may select and appoint a successor trustee, and all powers,
rights, duties and authority of the former Trustee, as aforesaid, shall
thereupon become vested in such successor. Such substitute trustee shall not be
required to give bond for the faithful performance of his duties unless required
by Beneficiary. Such substitute trustee shall be appointed by written instrument
duly recorded in the county where the Real Estate is located. Grantor hereby
ratifies and confirms any and all acts which the herein-named Trustee, or his
successor or successors in this trust, shall do lawfully by virtue hereof.
Grantor hereby agrees, on behalf of itself and of its heirs, executors,
administrators and assigns, that, in the absence of manifest error or
misstatement, the recitals contained in any deed or deeds executed in due form
by any Trustee or substitute trustee, acting under the provisions of this
instrument, shall be prima

 

27



--------------------------------------------------------------------------------

facie evidence of the facts recited, and that it shall not be necessary to prove
in any court, otherwise than by such recitals, the existence of the facts
essential to authorize the execution and delivery of such deed or deeds and the
passing of title thereby.

 

(d) Trustee shall not be required to see that this Deed of Trust is recorded,
nor be liable for its validity or its priority as a first deed of trust, or
otherwise, nor shall Trustee be answerable or responsible for performance of
observance of the covenants and agreements imposed upon Grantor or Beneficiary,
by this Deed of Trust or any other agreement. Trustee, as well as Beneficiary,
shall have authority in their respective discretion to employ agents and
attorneys in the execution of this trust and to protect the interest of the
Beneficiary hereunder, and to the extent permitted by law they shall be
compensated and all expenses relating to the employment of such agents and/or
attorneys, including expenses of litigation, shall be paid out of the proceeds
of the sale of the Trust Property conveyed hereby should a sale be had, but if
no such sale be had, all sums shall be recoverable to the extent permitted by
law by all remedies at law or in equity by which the Obligations may be
recovered.

 

(e) At any time, or from time to time, without liability therefor and without
notice, upon written request of Beneficiary and without affecting the effect of
this Deed of Trust upon the remainder of the Trust Property; Trustee may (i)
reconvey any part of the Trust Property, (ii) consent in writing to the making
of any map or plat thereof, (iii) join in granting any easement thereon, or (iv)
join in any extension agreement or any agreement subordinating the lien or
charge hereof.

 

37. Last Dollars Secured. This Deed of Trust secures only a portion of the
indebtedness owing or which may become owing by the Grantor to the Secured
Parties. The parties agree that any payments or repayments of such indebtedness
shall be and be deemed to be applied first to the portion of the indebtedness
that is not secured hereby, it being the parties’ intent that the portion of the
indebtedness last remaining unpaid shall be secured hereby.

 

38. Receipt of Copy. Grantor acknowledges that it has received a true copy of
this Deed of Trust.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by its duly elected officers and pursuant
to proper authority of its board of directors has duly executed, acknowledged
and delivered this instrument on April 25, 2003, which instrument is intended to
be effective as of April 29, 2003.

 

THE COLOR WORKS, INC.

By:

 

/s/

--------------------------------------------------------------------------------

    Neil A. Frederick, Treasurer

 

Signed, sealed and delivered

in our presence

/s/

--------------------------------------------------------------------------------

Lewis H. Aronson, Vice President

 

 

29



--------------------------------------------------------------------------------

State of New York

   )      )

County of Chautauqua

   )

 

On April 25, 2003, before me, Lucille G. Marts, personally appeared Neil A.
Frederick, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

   

/s/    LUCILLE G. MARTS

--------------------------------------------------------------------------------

 

(Seal)

   

Signature

   



--------------------------------------------------------------------------------

Schedule A

 

Description of the Premises

 

[Attach Legal Description of all parcels]



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

 

from

 

THE COLOR WORKS, INC., Grantor

 

to

 

C. PATRICK CROSBY, ESQ., Trustee

 

for the use and

 

benefit of

 

JPMORGAN CHASE BANK, as Administrative Agent, Beneficiary

 

(COLLATERAL IS OR INCLUDES FIXTURES)

 

DATED AS OF APRIL 29, 2003

 

This Deed of Trust has been prepared by, and

 

after recording, please return to:

 

Simpson Thacher & Bartlett

425 Lexington Avenue

New York, New York 10017

 

ATTN: Krista McManus, Esq.



--------------------------------------------------------------------------------

.Table of Contents

 

          Page


--------------------------------------------------------------------------------

Background

   1

Granting Clauses

   2

Terms and Conditions

   5

            1.

  

Warranty of Title

   5

            2.

  

Payment of Obligations

   6

            3.

  

Requirements

   6

            4.

  

Payment of Taxes and Other Impositions

   6

            5.

  

Insurance

   7

            6.

  

Restrictions on Liens and Encumbrances

   11

            7.

  

Due on Sale and Other Transfer Restrictions

   11

            8.

  

Maintenance; No Alteration; Inspection; Utilities

   11

            9.

  

Condemnation/Eminent Domain

   11

            10.

  

Restoration

   12

            11.

  

Leases

   12

            12.

  

Further Assurances

   14

            13.

  

Beneficiary’s Right to Perform

   14

            14.

  

Grantor’s Existence, etc.

   14

            15.

  

Materials of Environmental Concern.

   15

            16.

  

Asbestos. .

   16

            17.

  

Events of Default

   16

            18.

  

Remedies

   18

            19.

  

Right of Beneficiary to Credit Sale

   20

            20.

  

Appointment of Receiver

   20



--------------------------------------------------------------------------------

            21.

  

Extension, Release, etc.

   21

            22.

  

Security Agreement under Uniform Commercial Code

   21

            23.

  

Assignment of Rents

   22

            24.

  

Trust Funds

   23

            25.

  

Additional Rights

   23

            26.

  

Notices

   23

            27.

  

No Oral Modification

   23

            28.

  

Partial Invalidity

   24

            29.

  

Grantor’s Waiver of Rights

   24

            30.

  

Remedies Not Exclusive

   24

            31.

  

Multiple Security

   25

            32.

  

Successors and Assigns

   26

            33.

  

No Waivers, etc.

   26

            38.

  

Receipt of Copy. .

   28

            34.

  

Governing Law, etc.

   26

            35.

  

Certain Definitions

   27

            36.

  

Trustee’s Powers and Liabilities.

   27

            37.

  

Last Dollars Secured. .

   28

Schedule A

   2

 

ii